DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-12, 14 and 17-20 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

The rejection of Claims 1-4, 7 and 8 under 35 U.S.C. § 103 as being unpatentable over Celiker (US 2018/0147167 A1) in view of Urquhart et al (US
4,578,075), both of record, has been withdrawn due to the Applicant’s amendments filed 02/04/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14 and 17-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9 and 14, recite; “a porous membrane that encapsulates the catalyst”.  It is unclear if the porous membrane refers to an encapsulation of the catalyst individually or if the porous membrane encapsulates both the agent and catalyst, as depicted in Fig. 2.  For purposes of examination, the Examiner has interpreted the claim as requiring an encapsulation of the catalyst individually.  Claims 2-4, 7, 8, 10-12 and 17-20 are rejected as being dependent upon rejected Claims 1, 9 and 14.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Celiker (US 2018/0147167 A1) in view of Urquhart et al (US 4,578,075), both of record, and further in view of Am Ende et al. (US 2003/0180360 A1). 

Celiker teaches an oral formulation comprising:  an agent, which may be at least one of:  carbamide peroxide and sodium percarbonate, and a catalase catalyst, wherein an enteric coating encases the agent (Pg. 31, Claims 32, 33, 38 and 40 and Pg. 32, Claim 50).

Celiker further teaches the composition may be prepared in the solid forms of capsules (Pg. 25, Paragraph [0255]) or tablets (Pg. 26, Paragraph [0266]).

With regard to Claim 7, Celiker teaches a composition comprising at least 100 mg (overlapping the claimed range of 250-2000 mg) of least one of carbamide peroxide and sodium percarbonate (Pg. 32, Claim 50).

With regard to Claim 8, Celiker teaches the catalase is used at 10-100 Baker’s units per kg (encompassed within the claimed range of 10-150 Bakers units) (Pg. 18, Paragraph [0161]).

Celiker did not teach a controlled release coating encasing the agent;
 a porous membrane that encapsulates the catalase, wherein the porous membrane has a pore size that controls diffusion of the catalase across said membrane, wherein the pore size is sufficient to allow water and oxygen to diffuse across the membrane, but prevents the catalase from diffusing across the membrane, as required by Claim 1.

Urquhart et al. teaches a delivery system for delivering a beneficial agent
formulation comprising a pH sensitive material (enteric coating) and a plurality of tiny
osmotic delivery devices comprising a beneficial agent and further comprising a semi-
permeable wall (porous membrane) that controls diffusion of the beneficial agent across
the membrane and is permeable to the passage of an external fluid in the environment
of use and is substantially impermeable to the passage of the drug (Columns 11-72,
Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17);
wherein the delivery system is intended for administering drug to the
gastrointestinal (GI) tract (Column 2, Lines 59-61);



and wherein the system is useful for delivering a single drug, two drugs or more,
that are separately housed and separately dispensed for (a) obtaining the therapeutic
benefits of each drug, (b) lessening the incidence of adverse effects due to the
incompatibility of different drugs, or (c) delivering at least two drugs that are difficult to
deliver from a dispensing system (Column 1, Lines 16-22).

Am Ende et al. teaches a controlled-release (CR) formulation which slowly releases or delivers drug to the patient at a rate such that at least some of the drug is unavailable for the first hour or can involve a time-lag in initial drug release (Pg. 2, Paragraph [0013]) and exemplifies a permeable coating CR system which involve a semi-permeable membrane surrounding a drug core containing sufficient osmotic pressure to drive water across the membrane in the GI system. The osmotic pressure can then force drug out of the core through preformed or in situ produced holes or pores in the coating (Pg. 4, Paragraph [0032]).








It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the enterically coated composition
formulated for oral administration comprising catalase and sodium percarbonate and/or
carbamide peroxide of Celiker to utilize the osmotic drug delivery system of Urquhart et
al. to encapsulate the catalase with a semi-permeable membrane because this is no more than the application of a known technique (osmotic controlled drug delivery system) to a known product (enteric coated oral formulation) ready for improvement to yield predictable results (delivery of agents to the intestine).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to obtain the
beneficial aspects taught by Urquhart et al. of obtaining the therapeutic benefits of each
drug, lessening the incidence of adverse effects due to the incompatibility of different
drugs, or delivering at least two drugs that are difficult to deliver from a dispensing
system.  
There would have been a reasonable expectation of success in making these
modifications because both Celiker and Urquhart et al. are drawn to the same field of
endeavor, that is, oral formulations for delivery of beneficial agents to the intestinal tract.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the enterically coated composition
formulated for oral administration comprising a porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide of Celiker and Urquhart et al. with the use of a controlled release coating, as taught by Am Ende et al. around the sodium percarbonate and/or carbamide peroxide because this is no more than the application of a known technique (controlled release coating) to a known product (enteric coated oral formulation comprising a porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide) ready for improvement to yield predictable results (delivery of agents to the intestine).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results


Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to ensure the sodium percarbonate and/or carbamide peroxide is not released until it reaches the GI tract and is released into the GI at a known steady rate.  There would have been a reasonable expectation of success in making these modifications because all of Celiker, Urquhart et al. and Am Ende et al. are drawn to the same field of endeavor, that is, oral formulations for delivery of beneficial agents to the intestinal tract.

It would have been inherent in the oral formulation of Celiker, Urquhart et al. and Am Ende et al. that the semi-permeable wall (porous membrane) that controls diffusion of the agent (catalase) across the membrane and is permeable to the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug/agent would have a pore size sufficient to allow water and oxygen to diffuse across the membrane because the porous membrane is permeable to the passage of an external fluid and is intended for use in the gastrointestinal tract.  Bodily fluids in the
gastrointestinal tract are water-based (aqueous) and therefore the porous membrane
would inherently have a pore size sufficient to allow water as well as the smaller
molecule oxygen, to diffuse across the membrane.

With regard to the limitations in the preambles of Claim 1; “... for treating an intestinal anaerobic bacterial infection’, this is a recitation of the purpose or intended use of the composition which does not result in a structural difference between
the claimed composition and that of the prior art.  
The MPEP at 2111.02, Il. states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation");

With regard to the limitations of Claims 1 and 2, “wherein the catalase
controls the rate of conversion of the agent to oxygen, wherein when orally administered
to a subject, the agent provides/delivers oxygen or acts as a source of oxygen in/to an intestine of the subject to create an aerobic environment in the intestine sufficient to inhibit growth of a population of anaerobic bacteria that caused an anaerobic bacterial infection in the intestine, and wherein the population of anaerobic bacteria comprises Clostridioides difficile”, these are inherent characteristics of the claimed composition and components thereof when in use.  As the composition and components of the prior art are the same as the claimed composition, the prior art composition would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


With regard to the limitations of Claims 3 and 4, “wherein, when administered to a subject, the agent provides 2-5% oxygen in at least a portion of the intestine for 24 hours or more” and “wherein the agent provides 5-10% oxygen in at least a portion of the intestine for 6 hours or more”, these are inherent characteristics of the claimed composition and components thereof, when in use.  As the composition and components of the prior art are the same as the claimed composition, the prior art composition would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 9-12, 14 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Celiker (US 2018/0147167 A1) in view of Urquhart et al (US
4,578,075), both of record.

Celiker teaches an oral formulation comprising:  an agent, which may be at least one of:  carbamide peroxide and sodium percarbonate, and a catalase catalyst, wherein an enteric coating encases the agent (Pg. 31, Claims 32, 33, 38 and 40 and Pg. 32, Claim 50).

Celiker further teaches the composition may be prepared in the solid forms of capsules (Pg. 25, Paragraph [0255]) or tablets (Pg. 26, Paragraph [0266]).

With regard to Claims 10-12, 18 and 19; Celiker teaches the agent comprises at least one of sodium percarbonate, carbamide peroxide and catalase (Pg. 31, Claims 32 and 38).

With regard to Claim 20, Celiker teaches the composition comprising at least 100mg (overlapping the claimed range of 250-2000mg) of least one of carbamide peroxide and sodium percarbonate (Pg. 32, Claim 50).

Celiker did not teach a porous membrane that encapsulates the catalase, wherein the porous membrane has a pore size that controls diffusion of the catalase across said membrane, wherein the pore size is sufficient to allow water and oxygen to diffuse across the membrane, but prevents the catalase from diffusing across the membrane, as required by Claims 9 and 14.
 
Urquhart et al. teaches a delivery system for delivering a beneficial agent
formulation comprising a pH sensitive material (enteric coating) and a plurality of tiny
osmotic delivery devices comprising a beneficial agent and further comprising a semi-
permeable wall (porous membrane) that controls diffusion of the beneficial agent across
the membrane and is permeable to the passage of an external fluid in the environment
of use and is substantially impermeable to the passage of the drug (Columns 11-72,
Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17);
wherein the delivery system is intended for administering drug to the
gastrointestinal tract (Column 2, Lines 59-61);
and wherein the system is useful for delivering a single drug, two drugs or more,
that are separately housed and separately dispensed for (a) obtaining the therapeutic
benefits of each drug, (b) lessening the incidence of adverse effects due to the
incompatibility of different drugs, or (c) delivering at least two drugs that are difficult to
deliver from a dispensing system (Column 1, Lines 16-22).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the enterically coated composition
formulated for oral administration comprising catalase and sodium percarbonate and/or
carbamide peroxide of Celiker to utilize the osmotic drug delivery system of Urquhart et
al. to encapsulate the catalase with a semi-permeable membrane because this is no more than the application of a known technique (osmotic controlled drug delivery system) to a known product (enteric coated oral formulation) ready for improvement to yield predictable results (delivery of agents to the intestine).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to obtain the
beneficial aspects taught by Urquhart et al. of obtaining the therapeutic benefits of each
drug, lessening the incidence of adverse effects due to the incompatibility of different
drugs, or delivering at least two drugs that are difficult to deliver from a dispensing
system.  There would have been a reasonable expectation of success in making these
modifications because both Celiker and Urquhart et al. are drawn to the same field of
endeavor, that is, oral formulations for delivery of beneficial agents to the intestinal tract.

It would have been inherent in the oral formulation of Celiker and Urquhart et al.
that the semi- permeable wall (porous membrane) that controls diffusion of the agent (catalase) across the membrane and is permeable to the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug/agent would have a pore size sufficient to allow water and oxygen to diffuse across
the membrane because the porous membrane is permeable to the passage of an
external fluid and is intended for use in the gastrointestinal tract.  Bodily fluids in the
gastrointestinal tract are water-based (aqueous) and therefore the porous membrane
would inherently have a pore size sufficient to allow water as well as the smaller
molecule oxygen, to diffuse across the membrane.




With regard to the limitations in the preambles of Claims 9 and 14; “... for
treating an intestinal anaerobic bacterial infection’, this is a recitation of the purpose or
intended use of the composition which does not result in a structural difference between
the claimed composition and that of the prior art.  The MPEP at 2111.02, Il. states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation");

With regard to the limitations of Claims 9 and 14, “wherein the catalase
controls the rate of conversion of the agent to oxygen, wherein when orally administered
to a subject, the agent provides/delivers oxygen or acts as a source of oxygen in/to an intestine of the subject to create an aerobic environment in the intestine sufficient to inhibit growth of a population of anaerobic bacteria that caused an anaerobic bacterial infection in the intestine, and wherein the population of anaerobic bacteria comprises Clostridioides difficile”, these are inherent characteristics of the claimed composition and components thereof when in use.  As the composition and components of the prior art are the same as the claimed composition, the prior art composition would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the limitations of Claim 17, “wherein the delivered oxygen increases the oxygen level in the intestine by at least 20% for 1-24 hours”, this is an inherent characteristic of the claimed composition and components thereof when in use.  As the composition and components of the prior art are the same as the claimed composition, the prior art composition would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Claims 1, 9 and 14 have been amended to recite an oral formulation comprising an agent, a catalyst, a controlled release coating encasing the agent, a porous membrane that encapsulates the catalyst and an enteric coating surrounding the oral formulation.  Applicant asserts that the claims are distinct and non-obvious over the prior art as requiring three distinct coatings/encapsulations with distinct function that operate in conjunction to achieve constant release of oxygen from the formulation to the GI tract of the subject (Remarks, Pg. 6, Lines 17-28).

This is not found to be persuasive for the following reasons, initially the Examiner notes that only Claim 1 has been amended as recited above. 
 Further, the amendments have been addressed in the rejections above while Claims 9, 14 and their dependents remain rejected under the art of record as set forth above.

The Applicant argues that one of the recited coatings encases the agent and acts as a barrier preventing the catalyst from premature contacting/catalyzing the agent which increases shelf-life and imparts a tiered or staged oxygen release after dissolving of the enteric coating to allow fluids to contact the controlled release coating of the agent, producing hydrogen peroxide which is acted on by the catalyst to generate oxygen.. Applicant notes that this is distinct from Celiker which acts as a “sustained release” formulation which reduces the rate of release of one agent (Remarks, Pg. 7, Lines 1-21).










This is not found to be persuasive for the following reasons, as discussed above, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the enterically coated composition formulated for oral administration comprising a porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide of Celiker and Urquhart et al. with the use of a controlled release coating, as taught by Am Ende et al. around the sodium percarbonate and/or carbamide peroxide because this is no more than the application of a known technique (controlled release coating) to a known product (enteric coated oral formulation comprising a porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide) ready for improvement to yield predictable results (delivery of agents to the intestine).  In response to Applicant's argument that encasing the agent with a controlled release coating acts as a barrier preventing the catalyst from premature contacting/catalyzing the agent which increases shelf-life and imparts a tiered or staged oxygen release after dissolving of the enteric coating, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   




While Celiker may be drawn in some embodiments to a “sustained release” formulation,  Am Ende et al. teaches a controlled-release (CR) formulation which slowly releases or delivers drug to the patient at a rate such that at least some of the drug is unavailable for the first hour or can involve a time-lag in initial drug release.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/27/2022